Citation Nr: 9920793	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-09 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for acne rosacea, 
claimed as chloracne as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
PTSD and for acne rosacea, claimed as chloracne as a result 
of herbicide exposure.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim for service connection for PTSD has been 
developed.

2. Private and VA medical reports reflect various psychiatric 
diagnoses including PTSD.

3. VA psychiatric examinations conducted in May 1995, May 
1996 and May 1997 by a board of three psychiatrists 
indicated after review of the claims folder and 
examination of the veteran that the veteran's psychiatric 
symptoms did not conform to the diagnostic criteria for 
PTSD.

4. The record does not contain competent evidence of an acne 
disability during the veteran's active service, or within 
one year following service discharge.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304(f) 
(1999).

2.  The claim for service connection for acne rosacea, 
claimed as chloracne as a result of herbicide exposure, is 
not well grounded.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  PTSD claim

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1994); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The evidence shows that the veteran has been 
diagnosed with PTSD, most recently in February 1997 in 
separate diagnoses by Dr. Juan G. Soto-Silva, M.D. and Dr. 
Jose A. Juarbe, M.D.  These doctors relate the veteran's PTSD 
to his wartime experiences in Vietnam.  The evidence also 
shows documentation of the veteran's service in Vietnam, 
including the awarding of Vietnam Campaign and Service Medals 
and the Combat Infantryman Badge, as evidence of inservice 
stressors.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999).

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

As indicated above, the veteran essentially contends that he 
has PTSD from his combat service during the Vietnam War, and 
for which service connection should be granted.  After a 
review of the evidence, however, the Board finds that his 
contentions are not supported by the record and that, 
accordingly, his claim fails.

As previously stated, the evidence must show a current 
medical diagnosis of PTSD, including adequate PTSD 
symptomatology.  The Board finds that the veteran's claim 
fails on this count.  The veteran's most recent VA 
examination, in May 1997, focused specifically on whether he 
exhibited the requisite symptomatology for PTSD.  This 
examination, conducted by a board of three VA psychiatrists, 
revealed that the veteran was very hostile during the 
examination, but dressed casually and neat, with coherent and 
relevant speech.  He displayed no delusions and had no 
perceptive disorder, although he showed signs of depression 
underlying his outward hostility.  He was well oriented to 
time, place and person, with a clear sensorium, judgment 
intact and no suicidal ruminations.  The board of 
psychiatrists diagnosed him with dysthymia, and specifically 
noted that "[i]t is the unanimous opinion of this 
Psychiatric Board that there is no evidence in history and 
mental exploration for a PTSD diagnosis." 

The Board also finds significant that the two previous VA 
examinations resulted in essentially the same conclusions.  
These examinations, in May 1996 and May 1995, were also 
conducted by a board of psychiatrists who again agreed, 
following each examination, that the veteran's history, 
symptomatology and behavior fail to confirm a diagnosis of 
PTSD.  During the May 1996 examination, the veteran spoke of 
an incident in which soldiers were killed by friendly fire 
from his infantry company and that he has always felt guilty 
about the possibility that he might have shot one of these 
soldiers.  He said that because of this incident, he always 
has nightmares and frequent memories of Vietnam.  He also 
complains of depression, anxiety and the desire to be left 
alone.  The diagnosis was dysthymia, based on objective 
observations essentially similar to those found in May 1997.  
Likewise, the May 1995 examination resulted in a diagnosis of 
dysthymia.          

As part of the basis for well grounding the veteran's claim, 
the Board referred to the psychiatric diagnoses by Dr. Soto-
Silva and Dr. Juarbe in February 1997.  According to Dr. 
Soto-Silva's statement, he treated the veteran from October 
to December of 1996, diagnosed him with PTSD, and recommended 
further psychotherapy.  However, this statement does not 
include any objective basis for the PTSD diagnosis.  Dr. 
Soto-Silva does not reveal PTSD symptomatology as set forth 
in the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (pp. 209-211) (4th ed. 
revised, 1994), or DSM-IV.  Dr. Juarbe's February 1997 
statement, taken in conjunction with his July 1996 statement 
regarding the veteran's PTSD diagnosis, was also considered 
by the Board.  In the earlier statement, Dr. Juarbe referred 
to the veteran's treatment for PTSD, including a two-week 
hospitalization period beginning in April 1996.  Dr. Juarbe 
stated that the veteran presents clear signs and symptoms of 
PTSD with depression, and that his overall prognosis was 
severe.  However, the statement does not detail any specific 
PTSD symptomatology in accordance with DSM-IV.  Similarly, 
the February 1997 statement from Dr. Juarbe states that the 
veteran's PTSD condition continues without substantial 
improvement, showing signs of "being markedly depressed, 
feeling worthless, hopeless, a burden to his relative (sic), 
with suicidal and homicidal ideations, with a desire to 
disappear, in constant anahedonia and having frequent 
flashbacks of his experience in the Vietnam War."  However, 
the statement does not detail the basis for these conclusions 
and does not elaborate on the flashbacks of Vietnam that the 
veteran reports.  The statements from both of these doctors 
lacks evidence of supporting objective manifestations of 
PTSD.       

The Board notes that Dr. Juarbe's statement that the veteran 
was hospitalized for PTSD in April 1996 is contradicted by 
the actual MEPSI Center Psychiatric Referral Form and 
Hospitalization Summary for the veteran's treatment, 
completed by Dr. Nilda Garcia, M.D..  Using DSM-IV, Dr. 
Garcia diagnosed the veteran with severe recurrent major 
depression, with no mention of PTSD.  Similarly, a September 
1995 psychiatric evaluation performed by Dr. Miguel Castro, 
Psychiatrist, does not diagnose a PTSD condition.  This 
evaluation report, which states that the evaluation is from 
another doctor's referral and is "to make an objective and 
pertinent determination of his mental capacity", shows a DSM 
diagnosis of adaptive disorder with aspects of anxiety.      

The Board also recognizes that Dr. Aracelis Ortiz Lopez, 
Clinical Psychologist,  identified the veteran's psychiatric 
condition as PTSD.  As with the previously mentioned PTSD 
diagnoses from Dr. Soto-Silva and Dr. Juarbe, this 
"Psychological Certification" from Dr. Ortiz Lopez does not 
utilize DSM-IV in referring to the veteran's PTSD.  In fact, 
this certification does not provide a specific PTSD 
diagnosis; it simply describes an "exacerbation of emotional 
symptoms associated with PTSD."  This leaves open the 
possibility that the exhibited symptoms described in the 
report could also be associated with other mental illnesses.  
For this reason, the Board does not find this report 
convincing in support of the veteran's claim.
  
Furthermore, the veteran's February 1997 RO hearing testimony 
does little to persuade the Board of a current PTSD 
condition.  The veteran testified that he remembers 
firefights and mortar attacks, and again recounted how he 
believes he might have killed a fellow soldier by accident.  
The veteran also refers to the PTSD diagnoses that have 
previously been addressed in this decision by the Board.  The 
Board notes that this transcript was part of the claims 
folder at the time of the May 1997 VA examination, when the 
examiner noted that the claims folder was reviewed as part of 
the psychiatric evaluation.              

In weighing the information from Dr. Juarbe, Dr. Soto-Silva 
and Dr. Ortiz Lopez against the evidence from the VA 
psychiatric examinations from 1995-1997, the Board is swayed 
by the specific objective findings of the VA examinations 
that characterize the veteran's mental condition, but do not 
result in a diagnosis of PTSD.  The fact that three VA 
examinations were conducted by a board of psychiatrists that 
unanimously agreed that the veteran's history, symptomatology 
and behavior fails to confirm a PTSD diagnosis weighs heavily 
in the Board's decision.  The Board's decision is supported 
further by the diagnoses following the veteran's two-week 
hospitalization in April 1996 and from the September 1995 
psychiatric evaluation that, in accordance with DSM-IV, do 
not reveal PTSD.     

The Board also points out that the most recent VA 
examination, from May 1997, provides a more current 
assessment of the veteran's psychiatric condition than the 
assessments of Doctors Juarbe, Soto-Silva and Ortiz Lopez, 
all of which were on file at the time of the May 1997 VA 
board examination.  While not discounting the credibility of 
these doctors during the course of their treatment of the 
veteran, the Board gives more weight to the most recent VA 
examiners' assessments of the veteran's psychiatric 
condition.  See Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).                    

The Board finds that after weighing the evidence of the 
veteran's well grounded claim, the record does not contain 
competent evidence of a confirmed diagnosis of PTSD that is 
linked to service.  Thus, the preponderance of the evidence 
is against the claim for service connection for PTSD.  
Accordingly, the Board must deny his claim.

	II.  Acne Rosacea claim

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the Court of Appeals for Veterans 
Claims, hereinafter the Court) has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the claim is not plausible, and the 
Board must find that the claim for service connection is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board first considers whether there is evidence of a 
current skin disability.  The most recent VA examination, 
from May 1997, focuses on the veteran's PTSD claim and does 
not include a general medical examination.  However, under 
the Diagnoses section of the report, Axis III, which 
according to the DSM-IV pertains to current general medical 
conditions, an acne condition is listed as a current 
condition affecting the veteran's clinical diagnosis.  The 
May 1995 VA examination does include a skin examination in 
which the veteran complains of itching and pain associated 
with skin lesions that are worse after sun exposure.  He was 
diagnosed with acne rosacea, severe.  The Board is satisfied 
that the evidence sufficiently shows that the veteran has a 
current skin disability for purposes of a well grounded 
claim.    

As part of a well grounded claim, the veteran must also 
provide evidence of a disease or injury incurred or 
aggravated during active service.  In this case, the veteran 
claims that his acne condition was caused by exposure to 
herbicide agents in Vietnam.  38 C.F.R. § 3.309(e) states 
that if a veteran was exposed to a herbicide agent during 
active duty, certain diseases may be presumed to be service 
connected; among those diseases is chloracne or any other 
acneform disease consistent with chloracne.  However, for the 
presumptive service connection to apply for chloracne or any 
other acneform disease consistent with chloracne, the 
condition must be manifested to a degree of 10 percent or 
more within one year following service discharge.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  A review of the medical evidence 
finds that this acne condition was not manifested during 
active service or within one year following service.

The veteran's service medical records do not note any 
treatment for acne rosacea or chloracne during service.  The 
April 1970 Report of Medical History completed by the veteran 
as part of his service separation physical examination 
indicates that the veteran did not have, at that time or at 
any time previously, any skin diseases.  Upon examination, 
his skin was evaluated as normal.  The record also does not 
include any treatment records pertaining to treatment for 
acne rosacea, chloracne, or other type of acne within one 
year following service discharge.  A request by VA for any 
treatment records dated between April 1970 and April 1971 did 
not reveal any VA treatment during this time period.  
According to the evidence, the earliest treatment was in 
September 1971, for a condition unrelated to a skin 
disability.  Furthermore, a VA examination from May 1971 
noted that no skin diseases were discovered upon examination.  
The veteran does state during his February 1997 RO hearing 
that he was treated by private physicians for his acne 
condition 1-2 months after his service discharge.  However, 
the record before the Board does not include any such 
evidence.                

As the veteran has presented no competent evidence of a 
diagnosed acne rosacea, chloracne or similar acne condition 
during active duty or within one year following service 
discharge, his claim for service connection for acne rosacea, 
claimed as chloracne as a result of herbicide exposure is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 
Vet. App. at 506.

The veteran has failed to submit a well grounded claim on 
this issue before the Board.  The Court has held that, when a 
claimant fails to submit a well grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In this case, the Board finds that this procedural 
consideration has been satisfied.  In particular, the Board 
notes that the  statement of the case advises the veteran 
that there is no evidence that his current acne condition is 
due to his active service or exposure to an herbicide agent.  
Moreover, unlike the situation in Robinette, he has not put 
VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claim 
well grounded.


ORDER

Entitlement to service connection for PTSD is denied.  
Entitlement to service connection for acne rosacea, claimed 
as chloracne as a result of herbicide exposure is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

